In an action to recover damages for personal injuries, the defendant RA Gottlieb/Slattery Associates appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Taylor, J.), dated January 4, 2001, as denied its motion, inter alia, for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying the appellant’s motion for summary judgment as untimely (see, CPLR 3212 [a]; Morhart v City of New York, 267 AD2d 438; Caiola v Allcity Ins. Co., 277 AD2d 273; cf., Gonzalez v 98 Mag Leasing Corp., 95 NY2d 124).
The appellant’s remaining contentions are without merit. S. Miller, J. P., Luciano, Schmidt and Smith, JJ., concur.